Title: To Thomas Jefferson from Cherokee Nation, 24 January 1808
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     Beloved Father, 
                     
                  
                  For ourselves and in Behalf of our Nation we take leave to address You. We have before addressed our Talks to you thro’ the Secretary of War, the proper Organ thro whom to approach you, as we were informed;—To those Talks we have received no Replies—We also requested our Friend Colonel Hawkins of the Creeks to make you Some Communications from us;—to those we have had no Replies—and Affairs are still going on badly with us, and, we believe, contrary to your Wishes.—We now address this Talk directly to yourself, and shall confidently hope for your Attention to our Representations.—You have assured us, that you would act the part of a Father; we believed you to be sincere.—We consider you as a Father, & still hope you regard us as a part of your Family, and that you would do us every Good in your Power—But Father! we are a long Way from you—You have many more weighty Concerns to engage your Attentions, and we are necessarily committed to the Care of your Servants, no Doubt with Instructions to do us Justice.
                  Of them, or of their Measures we believe we have Cause to complain, & it would be foolish for us, to make them the Organs of Talks, which may probably implicate them.
                  We complain of a Sham Treaty, lately held with a few of our people, by which a Sale of Part of our Lands was attempted to be made to a Colol. Earl, pretended to be for the purpose of erecting Iron Works—but where no such Establishment can be effected, as we believe, and if practicable, ought not to be permitted to an Individual Not of our Nation for his own Benefit; especially when obtained without the usual forms of a Treaty. A Sale of Six Miles Square of our best Lands, where no Benefit can be expected either to the Cherokee people or to the Government of the United States, must have been made without your proper Authority or proceeded from unjust & unfounded Representations.
                  We know of no regular Treaty sinc that, concluded at Tellico—We object to all, which may have been pretended since that Time, and for ourselves and a Majority of our People we protest against the Sale or pretended Sale to Colol. Earl, and against all other Sales of our Lands, which may have been made or pretended since the said Tellico Treaty, held in October, One thousand Eight hundred and Five, and that of Washington Convention.
                  We are informed that several of the people, who signed the Sale to Earl, were deceived, and some of them, threatened by the Hand of Power, were induced to sign;—they say, they were told by your Agent, that it was your earnest wish, that the Land should be sold—that if they refused it, you would be angry with them, & that their annual stipend would in future be withheld from them.
                  
                     We do not believe these were Your Talks—as they were calculated to produce Discontent, & disturb that Harmony which we believe you would wish to promote & cherish.—It is our Wish, Father, that your Agent should live in the Midst of us, and not at a Military post in our Neighbourhood, or altogether without our Land, for if they are good Men, and wish to do right,—surrounded by your Merchants & Land Speculators—they may be imposed upon by their Arts; Acts of personal kindness and professions of Attachment may have their Influence, & a Confidence be obtained in those, whose Interest may lead to Misrepresentations & Mischiefs—Let him live with us—he will then see our Wants, understand our real Interest and be without the Reach of such an Influence. And we solemnly pledge ourselves for his protection & all kind Offices in our power to shew him.—Father, we assure you, we are not at all Times respected at your Garrisons.—We have lately been told in an imperious tone, while peacefully doing Business with the Agent, by an Officer commanding your Garrison: to take Choice, or make our Election between Peace & War, and that he was ready for us. This is not the Way to promote good Understanding, but tends to produce Jealousy and Distrust.
                  You reserve to yourself a Right, which, We are told by your people, is common to all Nations, and which we, as a free People, have a Right to claim for Ourselves and our Children, viz: that of Ratifying or Rejecting Treaties, after they are concluded by your Agents,—and we find no Treaty entered into between you and us, has been considered by you as binding, until it had been reviewed & ratifyed by your Senate. We claim a similar Right; and can never consider any future Treaty binding upon us, until it is reviewed & approved by a Majority of all our beloved Men, Chiefs & Warriors. This Regulation will effectually prevent all future Misunderstandings of our Engagements and secure Tranquility between us.
                  Now Father, it takes us a long Time to procure a full Council of our people to consult upon Matters of such Consequence to us, and to make up our Minds upon the proper Talks to send you, and it is then long before those Talks can reach you—and as the Treaty we complain of, may be sent to your Senate before you recieve this Talk: we have thought it safe to send a Copy of this Talk to the Senate, in order that they may know our Objections and prevent further Misunderstandings. We hope this will not be considered improper; we do it with good Intentions and without intending harm to any of your People.
                  Relying on your good Dispositions towards we tender you our Respects & the Assurance of our continued Friendship.
                  
                  
                     
                        
                     Chiefs & Warriors sign hereunder.
                     [43 signatures]
                  
                  
                     Translated, explained & subscribed in our Presence at   this 24th Day of January  1808.
                     
                        Witness
                     Ch Hicks
                     George Pearis
                     George Fields
                     
                     
                     
                     
                  
               